960 A.2d 388 (2008)
196 N.J. 592
Emily MARSHALL, etc., et al., Plaintiffs,
v.
RARITAN VALLEY DISPOSAL, et al., Defendants, and
Township of West Amwell, Defendant Third-Party Plaintiff Petitioner,
v.
Illinois National Insurance Co., Third Party Defendant-Respondent.
Supreme Court of New Jersey.
August 18, 2008.
A petition for certification of the judgment in A-1611-06 having been submitted *389 to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is denied, with costs.